FOR IMMEDIATE RELEASE Hughes Communications Announces Second Quarter 2010 Results Record Adjusted EBITDA of $52 Million Consumer Business Continues Impressive Growth Germantown, Md., August 4, 2010—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the second quarter ended June 30, 2010. Hughes’ consolidated operations are classified into five reportable segments: North America Broadband; International Broadband; Telecom Systems; HTS Satellite; and Corporate; and Other. The North America Broadband, International Broadband, Telecom Systems, and HTS Satellite segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. Second Quarter 2010 Financial Highlights: · Record Adjusted EBITDA of $52 million, an increase of 29% over the second quarter of 2009. · Consumer business continues impressive performance: – Total revenue increased by 13% and services revenue by 18% over the second quarter of 2009. – Strong second quarter subscriber gross adds of 47,000 and net adds of 15,000. – Consumer ARPU increased to $73 from $70 in the second quarter of 2009. – Churn improved to 2.0% from 2.3% in the second quarter of 2009. · Consolidated total revenues of $252 million for a 2% increase over the second quarter of 2009, excluding revenues from the terminated Telematics contract. Total revenues of $256 million in the second quarter of 2009. · Consolidated services revenues of $193 million for a growth of 16% over the second quarter of 2009, excluding revenues from the terminated Telematics contract; 11% growth in total revenues. · Operating income of $18 million compared to an operating loss of $31 million in the second quarter of 2009, which included a $44 million one-time charge as a result of Chapter 11 filing by Sea Launch. · New orders of $201 million, with major orders from Best Buy, State of Texas, Conoco Phillips, GTECH, Halliburton, Row 44, and Burger King in our North America Broadband business; and Avanti, Camelot, Afsat, TIM, Martins, Telemar, BEL/NavyNet, and JSC Iskra in our International Broadband business. · Positive net cash from operating activities of $30 million, a growth of 54% over the second quarter of 2009. 1 Six Months Ended June 30, 2010 Financial Highlights; · Adjusted EBITDA of $95 million for a growth of 30% over the six months ended June 30, 2009. · Strong growth in Consumer business over the six months ended June 30, 2009: - Total revenue up 14%, service revenue up 20%. - Subscriber gross adds of 105,000 and net adds of - Total subscriber base of 545,500 as of June 30, 2010, for a growth of 15% over the subscriber base as of June 30, · Consolidated total revenues of $495 million for a 3% growth, excluding revenues from the terminated Telematics contract. Consolidated total revenues of $496 million, the same as in the six-month period ended June 30, 2009. · Consolidated services revenues of $381 million for a growth of 18% over the six months ended June 30, 2009, excluding revenues from the Telematics contract. Consolidated total services revenue growth of 14%. · New orders of $440 million resulting in a non-consumer backlog of $755 million as of June 30, 2010. · Strong liquidity with cash, cash equivalents and marketable securities of $222 million as of June 30, 2010. Set forth below are tables highlighting certain of Hughes’ and HNS’ results for the three- and six-months ended June 30, 2010 and 2009. Hughes Communications, Inc. Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2010 2009 2010 2009 Revenue North America Broadband $ 178,024 $ 175,242 $ 352,019 $ 340,850 International Broadband 47,853 50,520 91,309 95,404 Telecom Systems 25,456 29,344 50,148 58,606 HTS Satellite - Corporate and Other 1,035 721 2,085 1,182 Total $ 252,368 $ 255,827 $ 495,561 $ 496,042 Operating income (loss) North America Broadband $ 12,821 $ (36,770 ) $ 22,437 $ (35,020 ) International Broadband 2,549 5,105 1,393 6,336 Telecom Systems 4,663 2,611 8,371 8,100 HTS Satellite (928 ) - (1,786 ) - Corporate and Other (1,147 ) (2,207 ) (1,893 ) (2,314 ) Total $ 17,958 $ (31,261 ) $ 28,522 $ (22,898 ) Net income (loss) attributable to HCI stockholders $ 1,910 $ (47,742 ) $ (4,230 ) $ (52,438 ) Adjusted EBITDA* $ 52,235 $ 40,412 $ 94,837 $ 73,141 New Orders $ 201,311 $ 326,139 $ 439,698 $ 543,622 2 Hughes Network Systems, LLC Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2010 2009 2010 2009 Revenue North America Broadband $ 178,024 $ 175,242 $ 352,019 $ 340,850 International Broadband 47,853 50,520 91,309 95,404 Telecom Systems 25,456 29,344 50,148 58,606 HTS Satellite - Total $ 251,333 $ 255,106 $ 493,476 $ 494,860 Operating income (loss) North America Broadband $ 12,821 $ (36,770 ) $ 22,437 $ (35,020 ) International Broadband 2,549 5,105 1,393 6,336 Telecom Systems 4,663 2,611 8,371 8,100 HTS Satellite (928 ) - (1,786 ) - Total $ 19,105 $ (29,054 ) $ 30,415 $ (20,584 ) Net income (loss) attributable to HNS $ 2,794 $ (45,710 ) $ (2,768 ) $ (50,564 ) Adjusted EBITDA* $ 52,908 $ 41,113 $ 95,916 $ 73,578 New Orders $ 199,896 $ 325,167 $ 437,013 $ 542,188 * For the definition of Adjusted EBITDA, see “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below. Recent Highlights: · On May 27, 2010, HNS and Sea Launch entered into a Settlement Agreement to resolve the claim that HNS filed in the Sea Launch bankruptcy, whereby Sea Launch will irrevocably issue to HNS two credits, each in the amount of $22.2 million (the “Credits”), in satisfaction and discharge of HNS’ bankruptcy claim. The Credits may be used by HNS to defray the cost of up to two launches contracted by December 31, 2015, and scheduled to occur by December 31, 2017.In addition, subject to the terms and conditions of the Settlement Agreement, one or both Credits may be transferred to third parties. The bankruptcy court has approved the Settlement Agreement and it will become effective upon the effectiveness of the plan of reorganization, which is expected to occur later in 2010. · HNS earned an A+ rating from the Better Business Bureau (BBB) for its HughesNet® high-speed satellite Internet service. The A+ ranking is BBB’s highest, and is based on a company’s business practices and responsiveness to customer concerns, factoring in elements such as company longevity, size, and commitment to BBB standards. · HCIL Comtel, a subsidiary of HNS, was selected by Bharat Electronics Limited to provide a satellite network that will serve multiple communication needs for the Indian Navy. A contract was signed for four redundant HX NOCs for $4.7 million and is expected to be implemented early 2011. · HNS has been named the certified provider of secure managed broadband services for Chevron marketer and retailer stations nationwide, beginning July 2010. Marketers and retailers now have more options for broadband connectivity that is PCI-compliant and also provides the high performance needed to support new Web-based store applications. · HNS completed a successful demonstration of its advanced airborne video solution to a key government agency, confirming full D-1 video resolution at air-to-ground user data rates of over2Mbps. This new airborne video solution features speeds five times greater than what is currently available, delivering groundbreaking performance at an affordable cost. 3 · Hughes Europe, a subsidiary of HNS, announced the sale of a sixth HX broadband satellite hub and an additional 2,000 HX broadband terminals to Bentley Walker, a leading international satellite Internet services provider, who is expanding its service footprint and extending its solutions to military personnel in Afghanistan and Iraq. · HNS was awarded an Indefinite Delivery Indefinite Quantity (IDIQ) contract by the State of Oregon to provide Hughes Broadband Internet and Access Continuity services via its SPACEWAY® 3 satellite system. The contract, available to state agencies, local governments, and school districts that are members of the Oregon Cooperative Purchasing Program, is for a term of three years and may be extended up to three additional years. · HNS announced the formation of HughesNet China Co., Ltd., a joint venture with China UnifiedNet, to provide managed network services in China. HughesNet China also entered into framework agreements with two leading Chinese telecom carriers to provide managed network services to their major enterprise customers, and rural education and emergency communications in the western provinces of China. To summarize, Pradman Kaul, president and CEO said, “Once again, our consumer business led the way with strong gross adds combined with lower churn and increased ARPU, all of which resulted in strong services revenue growth in the second quarter of 2010. Services revenue from the enterprise segments also continued to show solid growth. Our strategy of focusing new consumer activations on SPACEWAY 3 continues; we had approximately 326,000 subscribers on
